UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/11/2020
                                                                       :
LINDA I SLONE,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-7573 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
NUVE MIGUEL CORP. ET AL,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the case management conference previously scheduled for June 9, 2020
at 4:00 p.m. shall proceed instead on June 29, 2020 at 10:00 a.m. in Courtroom 15C of the U.S.
District Court for the Southern District of New York, 500 Pearl Street, New York, New York.

        IT IS FURTHER ORDERED that the June 26, 2020 deadline for submitting summary
judgment motions is ADJOURNED pending further order from the Court. In advance of the
above-mentioned conference and no later than June 15, 2020, any party intending to move for
summary judgment shall file on ECF a letter, not to exceed three pages in length, setting forth
the basis for the anticipated summary judgment motion, including the legal standards and
elements governing the claims at issue. Any party intending to oppose that motion shall file on
ECF a letter, not to exceed three pages in length, setting forth anticipated arguments in
opposition by June 22, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the June 29, 2020 conference.

       The deadline for submission of a Joint Pretrial Order will be discussed at the June 29,
2020 conference.

        SO ORDERED.

Dated: February 11, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
